Robert H. Dudley, Justice, dissenting. My personal philosophy of taxation is in complete accord with that expressed by the majority opinion, that is, for-profit schools should not enjoy an ad valorem tax exemption. However, one’s personal philosophy on a subject should not be controlling when interpreting the plain language of the constitution. In discussing the appropriate manner in which to interpret our constitution, we have said: “If the language is clear and unambiguous its meaning and intent are to be ascertained from the instrument itself by construing the language as it is written.” Kervin v. Hill, County Judge, 226 Ark. 708, 292 S.W.2d 559 (1956). The language of the constitution, as written, is clear in providing the ad valorem tax exemption for all schools, without qualification as to whether they are for-profit or not-for-profit. The instrument provides: “The following property shall be exempt from taxation: . . . school buildings and apparatus; libraries and grounds used exclusively for school purposes; . . . .” Ark. Const, art. 16, § 5(b). 761 S.W.2d 884 The trial court found that appellee was a school. This Court does not dispute that finding. The constitution provides that schools are exempt. The intent of the framers and voters is clear. Therefore, I would affirm the trial court in granting the exemption to the appellee. Newbern, J., joins in this dissent.